Citation Nr: 0819265	
Decision Date: 06/11/08    Archive Date: 06/18/08	

DOCKET NO.  06-11 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office RO) in 
Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a chronic bilateral 
wrist disability. 

2.  Entitlement to service connection for a chronic bilateral 
elbow disability. 

3.  Entitlement to service connection for a disability 
manifested by joint pain in the fingers. 

4.  Entitlement to service connection for migraine headaches. 

5.  Entitlement to service connection for bilateral hearing 
loss.

ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from August 2001 to August 
2004.  His service included time in Kuwait from August 2002 
to January 2003 and in Iraq from February 2003 to June 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
VARO in Los Angeles, California, that denied entitlement to 
the benefits sought.

A review of the evidence of record reveals that service 
connection is in effect for:  Residuals of a left knee 
injury, rated as 10 percent disabling; residuals of a right 
knee injury, rated as 10 percent disabling; and tinnitus, 
also rated as 10 percent disabling.  With consideration of 
the bilateral factor, a combined 30 percent rating has been 
in effect since August 15, 2005.

Other than the issue of service connection for hearing loss, 
the remaining issues are REMANDED to the RO by way of the 
Appeals Management Center in Washington, D.C.  The veteran 
will be notified if further action is required.


FINDING OF FACT

Any current bilateral hearing loss is not related to the 
veteran's active service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5102, 5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claim Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in his possession that 
pertains to the claim in accordance with the provisions of 
38 C.F.R. § 3.159(b)(1).

The veteran was provided with a letter dated in December 2004 
that informed him of his responsibilities for supporting his 
claim, as well as VA's responsibilities for obtaining 
information.  He was told that it is his responsibility to 
make sure VA received all requested records that were not in 
the possession of a Federal department or agency.  

The veteran has not been afforded information with regard to 
disability ratings and effective dates.  However, since the 
claim is denied, this deficiency is rendered moot because 
there is no disability rating or effective date to be 
assigned.

VA also has a duty to assist a veteran in the development of 
his claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

A review of the evidence of record reveals the veteran was 
scheduled for a personal hearing before a traveling Veterans 
Law Judge in July 2006.  For whatever reason, however, the 
veteran failed to report.  Also, the veteran was accorded a 
special audiometric examination for official purposes in 
January 2006.  A report of the examination is of record and 
has been reviewed.  The Board therefore finds there has been 
essential compliance with the mandates of the VCAA with 
regard to both notification and assistance.

Pertinent Legal Criteria.

Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).

Subsequent manifestations of a chronic disease in service, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required only when the condition noted 
during service is not, in fact, shown to be chronic or when 
the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed for sensorineural hearing 
loss if the veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, and the hearing loss became manifest to a 
degree of 10 percent or more within one year from the date of 
discharge, and there is no evidence of record establishing 
otherwise.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

In cases involving service connection for hearing loss, 
impaired hearing will be considered to be a disease process 
for VA compensation purposes when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least 3 of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores on the Maryland CNC tests are less than 94 
percent.  38 C.F.R. § 3.385 (2007).

The United States Court of Appeals for Veterans Claims 
(Court) has held that for service connection to be awarded 
there must be:  (1) Medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the present disease 
or injury.  Coburn v Nicholson, 19 Vet. App. 427 (2006); 
Disabled American Veterans v. Secretary of Veterans Affairs, 
419 F.3d 1317 (Fed. Cir. 2005); Shedden v. Principi, 381 F.3d 
1163, 1166 (Fed. Cir. 2004).  If the veteran fails to 
demonstrate any one element, denial of service connection 
will result.  

Factual Background and Analysis.

The Board has thoroughly reviewed all the evidence in the 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is 
no need to discuss in detail the evidence submitted by the 
veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380 (Fed. Cir. 2000) (the Board must also review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The veteran should not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
discuss its reasons for rejecting evidence favorable to the 
veteran).

The Board notes that as a lay person, the veteran does not 
qualify to opine on matters requiring medical knowledge, such 
as whether there is a causal relationship of any sort between 
any current hearing loss and his active service.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) (a lay person is generally not 
capable of opining on matters requiring medical knowledge).

A review of the service medical records is without reference 
to complaints or findings indicative of the presence of 
hearing loss.

The post service medical evidence reveals the veteran has 
failed to establish a current hearing loss disability in 
accordance with VA regulation.  See 38 C.F.R. § 3.385 
(mandating that impaired hearing will be considered a 
disability when auditory thresholds reach 40 decibels or 
greater; or at least 3 frequency ratings at 26 decibels or 
greater; or when speech recognition scores as in the Maryland 
CNC tests are less than 94 percent).  The authorized 
audiological evaluation accorded the veteran in January 2006 
revealed that the veteran's hearing acuity was not a 
disability as defined by 38 C.F.R. § 3.385.  Indeed, the 
audiometric test results indicated normal bilateral hearing 
with no evidence of hearing loss.  In the absence of a 
current disability, service connection for hearing loss may 
not be granted.  The veteran has not brought forth competent 
evidence from a medical professional indicating the presence 
of hearing loss.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) (the Court stated that "Congress specifically 
lowers entitlement to service-connected disease or injury to 
cases where such incidence has resulted in a disability," and 
held "in the absence of proof of a present disability, there 
can be no valid claim"); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143-44 (1992).  

The Board is aware of the veteran's assertions that he has 
hearing loss attributable to his active service.  However, as 
noted above, there is no medical evidence of record showing a 
current diagnosis of hearing loss.  The veteran has not been 
shown to have the requisite knowledge of medical principles 
that would permit him to render opinions regarding matters 
involving medical diagnosis or medical etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In view of the foregoing, the Board finds that the evidence 
is against the claim for service connection for bilateral 
hearing loss.


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

With regard to the remaining disorders at issue, a review of 
the record reveals the veteran was accorded an authorized 
examination in January 2006.  The veteran complained of 
problems with his knees, his wrists, the elbows, his fingers, 
and headaches.  Both clinical and X-ray studies were 
essentially normal.  However, the examiner stated that for 
the veteran's "claimed condition of migraine headaches, the 
diagnosis is muscle tension headaches."  With regard to the 
"claimed condition of bilateral knee condition, the diagnosis 
is bilateral knee sprain."  As for the "claimed condition of 
bilateral wrist condition, the diagnosis is bilateral wrist 
sprain."  As for the "claimed condition of bilateral elbow 
condition, the diagnosis is bilateral elbow sprain."  With 
regard to the "claimed condition of joint pain in the 
fingers, the diagnosis is sprain of the fingers of both 
hands."  The examiner did not express an opinion as to the 
etiology of any of the disorders at issue. 

Clarification of the diagnoses is noted.  

Accordingly, the case is REMANDED for the following:

1.  The AMC/RO should provide the veteran 
with VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish disability ratings and 
effective dates for the benefits sought 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The physician who conducted the 
January 19, 2006, examination should be 
asked to review the report of his 
examination of the veteran at that time 
and provide reasons and bases for the 
diagnoses given, particularly in view of 
the normal clinical and X-ray findings.  
The physician is asked to provide an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that a knee disorder, a 
wrist disorder, an elbow disorder, a 
disability of the fingers, and/or 
headaches are causally related to the 
veteran's active service.  If a 
determination cannot be reached without 
resort to speculation, the examiner 
should so indicate.  If the examiner is 
not available, the veteran is to be 
accorded another examination for rating 
purposes for the purpose of obtaining an 
opinion as to the etiology of any current 
knee disability, wrist disability, elbow 
disability, finger disorder, and/or 
headaches.

3.  Then, following any additional 
development that may be indicated, the 
AMC should readjudicate the claims.  If 
any benefits on appeal remains denied, 
the veteran should be provided a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


